Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1,4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by

Schuler et al. (US 9,998,895 B1)
Regarding Claim 1, Schuler teaches, A method of creating a communication group with two or more wireless devices, including the steps of; 
5bringing two devices into proximity with one another, (Col-4, L28-34- Depending on one or more criteria, for example, depending on the geographic proximity of public safety responders to the incident, incident electronic processor 102 may assign public safety responders associated with communication devices 202 - 206 from talk group A (=first wireless set of devices), public safety responder associated with communication device 212 from talk group B (=second wireless set of device/s));
exchanging device identity and group information between the devices, (Col4 L36-39, processor 102 may send, to evidentiary electronic processor 106, one or more of identifiers associated with each communication device in talk groups A, B and / or C, the assignment states of the public safety responder associated with each communication device in talk groups A, B and / or C);
informing a network server of the device identities and group information, (Col5 – L20-25, responders associated with these communication devices to upload information that is relevant to the incident to evidentiary repository 108 (=network server). L63-65-The access token authorizes an application client on a communication device to upload data to evidentiary repository 108 on behalf of an associated public safety responder. Col 23, L59-62- sensor data via one or more of a webserver, a content server , and an application programming interface at the evidentiary repository 108, explains that 108 is part of the “server”);
establishing a new group in the server, and (Col5 L20-25-evidentiary electronic processor 106 may form a modified incident group 334(=new group) including the public safety responders associated with communication device 208 from talk group A, communication devices 214 - 218 from talk group B and upload information that is relevant to the incident to evidentiary repository 108(Col5, L17-18))
informing the devices, they are now within the new group. (Col6 L5-10-If an access token is to be generated for members of a talk group or organization assigned to modified incident group 334, incident electronic processor 102 identifies public safety responders in that talk group or organization that are assigned to modified incident group 334, generates modified group information for those public safety responders and transmits the modified group information to the associated communications devices (=inform devices of new group)).

Regarding Claim 4, Schuler teaches, A method according to claim 1 wherein both devices inform the server of the identity and group information before establishing the group. (Fig 16 and Col26 L41-50-These embodiments may further include an authorization and / or authentication process in which the requestor device 901 is authorized and / or authenticated with the webserver 1601 (and / or the content-server) (=server) and / or the application data interface 1701. For example , such authentication may occur at the webserver 1601 ( and / or the content server )(=server) via certificates for example when each of the devices 800(=first device) , 901 include service accounts .Col-26 L3-7 -requestor device 901(=second device) , causes the webpage to request the subset 1201 from the receiving device 800 via the webserver 1601 ( =inform the server ) , which then returns the subset 1201 in another webpage , and the like. Here “first device”-800(=receiving device) and “second device”-901(=requestor device) are in same group).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,3,7 are rejected under 35 U.S.C. 103 as being unpatentable over  
Schuler et al. (US 9,998,895 B1) in view of Ruegg et al. (US 2014/0342780 A1)

Regarding Claim 2, Schuler does not teach, A method according to claim 1 wherein the devices are smart mics and the device identities are smart mic identities.
Ruegg teaches, A method according to claim 1 wherein the devices are smart mics and the device identities are smart mic identities. ([0009]- and access, integrated into the first responder's radio system. By placing the broadband modem and processor in the speaker/microphone it has access to the radio audio and thus can be seamlessly integrated into virtually any radio system).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schuler, A method according to claim 1 wherein the devices are smart mics and the device identities are smart mic identities as taught by Ruegg to make the speaker capable of functioning as a standalone device without the radio.

Regarding Claim 3, Schuler does not teach, A method according to claim 1 wherein the devices are smart mics attached to 15LMR radios and the device identities are LMR identities.
Ruegg teaches, A method according to claim 1 wherein the devices are smart mics attached to 15LMR radios and the device identities are LMR identities. ([0009]- and access, integrated into the first responder's radio system. By placing the broadband modem and processor in the speaker/microphone it has access to the radio audio and thus can be seamlessly integrated into virtually any radio system). [0013], [0020] As indicated above the device allows the user to access multiple audio paths simultaneously over a single device. The user can select audio source(s) and destination(s). Input audio can be from a broad band VOIP source or the LMR).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schuler, A method according to claim 1 wherein the devices are smart mics attached to 15LMR radios and the device identities are LMR identities as taught by Ruegg to make the speaker capable of functioning as a standalone device without the radio.

Regarding Claim 7, Schuler does not teach, A method according to claim 6 where the devices are smart mics connected to 5LMR radios.
Ruegg teaches, A method according to claim 6 where the devices are smart mics connected to 5LMR radios. ([0009]- and access, integrated into the first responder's radio system. By placing the broadband modem and processor in the speaker/microphone it has access to the radio audio and thus can be seamlessly integrated into virtually any radio system).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schuler, A method according to claim 6 where the devices are smart mics connected to 5LMR radios as taught by Ruegg to make the speaker capable of functioning as a standalone device without the radio.

Claims 6,8,10 is rejected under 35 U.S.C. 103 as being unpatentable over  
Schuler et al. (US 9,998,895 B1) in view of Shriner et al. (US 2020/0404434 A1)

Regarding Claim 6, Schuler teaches, A method of providing group communication in a combined radio and mic device, including the steps of:
 bringing mics in proximity of one another, (Col-4, L28-34- Depending on one or more criteria, for example, depending on the geographic proximity of public safety responders to the incident, incident electronic processor 102 may assign public safety responders associated with communication devices 202 - 206 from talk group A (=first wireless set of devices), public safety responder associated with communication device 212 from talk group B (=second wireless set of device/s));
reading LMR identities from their respective radios, (Col14,L25- wireless transceivers 808 may include a long - range transmitter which may implement a direct - mode , conventional , or trunked land mobile radio ( LMR).Fig8 shows the device including a mic-829 and a transceiver-808 that communicates with other devices and server to form groups.Fig3B step-390- the incident electronic processor sends public safety responders, in the modified incident group that are in an agency / domain that is different from the agency / domain of the incident electronic processor and the identity electronic processor, information on how to request the access token from the identity electronic processor(=reading LMR identity) in the same domain / agency as the incident electronic processor);
 exchanging LMR identity and group information between the devices, (Col 14 L25-30- wireless transceivers 808 may include a long - range transmitter which may implement a direct - mode , conventional , or trunked land mobile radio ( LMR ).Col4 L36-39, processor 102 may send, to evidentiary electronic processor 106, one or more of identifiers associated with each communication device in talk groups A, B and / or C, the assignment states of the public safety responder associated with each communication device in talk groups A, B and / or C. This exchange can happen using LMR given device capability);
 30informing a network server of the LMR device identities and group information, (Col5 – L20-25, responders associated with these communication devices to upload information that is relevant to the incident to evidentiary repository 108 (=network server). L63-65-The access token authorizes an application client on a communication device to upload data to evidentiary repository 108 on behalf of an associated public safety responder);
 instructing an LMR system connected to the server to create a new LMR group, 12/14adding the LMR devices to the group, and, (Col5 L20-25-evidentiary electronic processor 106 may form a modified incident group 334(=new group) including the public safety responders associated with communication device 208 from talk group A , communication devices 214 - 218 from talk group B and upload information that is relevant to the incident to evidentiary repository 108(Col5,L17-18))
 informing the LMR devices they are now within a new group.  (Col6 L5-10-If an access token is to be generated for members of a talk group or organization assigned to modified incident group 334, incident electronic processor 102 identifies public safety responders in that talk group or organization that are assigned to modified incident group 334, generates modified group information for those public safety responders and transmits the modified group information to the associated communications devices (=inform devices of new group)).
Schuler teaches a mic but does not teach a smart mic.
Shriner teaches, smart mic ([0041]- The microphone 712a, 712b can be coupled to a preamplifier, the output of which is coupled to the processor 702a, 702b. [0043]-FIGS . 8A and 8B illustrate a custom hearing aid system with mic 712a/b coupled to processor-702 to process soundwaves and which incorporates a high-performance antenna arrangement comprising an NFC.
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schuler, smart mic as taught by Shriner to make the speaker capable of functioning as a standalone device without the radio.
Regarding Claim 8, Schuler teaches A mic for use in group communications, including: (microphone 829 in Fig2.Col12- L34)
determine whether a creating of a new group or joining of an existing group is required, (Col4 L29-39-depending on the geographic proximity of public safety responders to the incident, incident electronic processor 102 may assign public safety responders associated with communication devices 202-206 from talk group A, public safety responder associated with communication device 222 from talk group C to an incident group 332) ;);
transmit identity and group information to a server by way of the cellular radio, 15and (Col5 – L15-25, responders associated with these communication devices to upload information that is relevant to the incident to evidentiary repository 108 (=network server).L63-65-The access token authorizes an application client on a communication device to upload data to evidentiary repository 108 on behalf of an associated public safety responder, Col14 L2538-39 transmit over cellular ( OMA - PoC ));
exchange identity and group information with the nearby mic, (Col4 L36-39, processor 102 may send, to evidentiary electronic processor 106, one or more of identifiers associated with each communication device in talk groups A, B and / or C, the assignment states of the public safety responder associated with each communication device in talk groups A, B and / or C);
receive acknowledgement that the mic is now part of a new group or has joined an existing group. (Col6 L40-45- for modified incident group 334 for the talkgroup or organization and transmits the access token (=receive acknowledgement) to the requesting communication device(=mic));
Schuler does not teach, smart mic, a processor, memory, cellular radio and a near field communication (NFC) unit, the memory containing instructions and data which cause the processor to: 10detect the presence of a nearby smart mic by way of the NFC unit,
Shriner teaches, smart mic, a processor, memory, cellular radio and a near field communication (NFC) unit, the memory containing instructions and data which cause the processor to: 10detect the presence of a nearby smart mic by way of the NFC unit, (([0041]- The microphone 712a (=smart mic), 712b can be coupled to a preamplifier, the output of which is coupled to the processor 702a, 702b.  [0047]-The processor 860 is configured to control wireless communication between the hearing devices 801 a, 801 b and/or an external accessory device (e.g., a smartphone, a digital music player).
[0025]- Typical components of a hearing device can include a processor, one or more communication devices-) (e.g. a radio, a near-field magnetic induction (NFMI) device). Here “NFMI” device is a “NFC” device.
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schuler, smart mic, a processor, memory, cellular radio and a near field communication (NFC) unit, the memory containing instructions and data which cause the processor to: 10detect the presence of a nearby smart mic by way of the NFC unit, as taught by Shriner to make the speaker capable of functioning as a standalone device without the radio.

Regarding Claim 10, Schuler does not teach, A smart mic according to claim 8 further including: a connection to an associated LMR radio, and the memory contains instructions which cause the processor to: 25read LMR identity from the associated LMR radio as required for creating or forming an LMR group.
Shriner teaches, A smart mic according to claim 8 further including: a connection to an associated LMR radio, and ([0013]- The user can select audio source(s) and destination(s). Input audio can be from a broad band VOIP source or the LMR.)
the memory contains instructions which cause the processor to: 25read LMR identity from the associated LMR radio as required for creating or forming an LMR group. ([0020]- [0023]- The device improves interoperability: responders are now sharing a common frequency (the 3G/4G providers radio frequency) regardless of the frequency utilized by the LMR. All responders with a turtle can be connected to the talk path appropriate to the responder’s assignment).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schuler, A smart mic according to claim 8 further including: a connection to an associated LMR radio, and the memory contains instructions which cause the processor to: 25read LMR identity from the associated LMR radio as required for creating or forming an LMR group as taught by Shriner to make the speaker capable of functioning as a standalone device without the radio.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  
Schuler et al. (US 9,998,895 B1) in view of Shriner et al. (US 2020/0404434 A1) in further view of Ruegg et al. (US 2014/0342780 A1)

Regarding Claim 9, Schuler in view of Shriner does not teach, A smart mic according to claim 8 wherein the new group or existing group is a 20VOIP group.
Ruegg teaches, A smart mic according to claim 8 wherein the new group or existing group is a 20VOIP group. ([0009]- The wireless broadband 102 will Support access to various data servers 106: a VOIP server that can provide alternate (additional) access to audio, a data server that can record sensor readings coming from the responder or even from his environment).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schuler in view of Shriner, a smart mic according to claim 8 wherein the new group or existing group is a 20VOIP group as taught by Ruegg to add VOIP service to smart mic.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANINDITA SEN/Examiner, Art Unit 2478   

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478